Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 07, 2022

The Court of Appeals hereby passes the following order:

A22A0587. NORTHSIDE HOSPITAL, INC v. ROY BLANKENSHIP.

      We granted Northside Hospital, Inc.’s application for interlocutory appeal of
the trial court’s denial of its motion for summary judgment. After careful review of
the record in this case, we conclude that the application was improvidently granted,
and it is ordered that this appeal is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/07/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.